DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9,15, 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Centigul (US 2015/0198688 A1) in view of Russell et al. (US 2011/0288400 A1).                              
Regarding claim 1
Centigul discloses 
A computer-implemented method for detecting neurodegeneration ([0003] & [0047]) in a patient ([0019]), comprising:
obtaining, with at least one processor, a first diffusion magnetic resonance imaging (MRI) scan ([0002]—[0004]) of the brain of the patient ([0005]—[0007]);                         
obtaining, with at least one processor, a plurality of diffusion MRI scans of a group of other brains;


generating, with at least one processor, a control diffusion MRI scan based on the plurality of diffusion MRI scans ([0004]) 
Centigul does not explicitly teach 
“of the group of other brains;
determining, with at least one processor, a first anisotropy of first neural tracks of the first diffusion MRI scan and a second anisotropy of second neural 
tracks of the control diffusion MRI scan, wherein anisotropy is measured using an anisotropic spin distribution function and is a value of spin density of restricted anisotropic diffusion at a given diffusion orientation within a given displacement;
determining, with at least one processor, a differential by comparing the first anisotropy to the second anisotropy; and
identifying, with at least one processor, at least one neurological disorder based on the differential and a location of the first neural tracks in the brain of the patient”.
Russell, however, teaches 
of the group of other brains ([0073]);
determining, with at least one processor ([0029]), a first anisotropy of first neural tracks of the first diffusion MRI scan and a second anisotropy of second 


neural tracks of the control diffusion MRI scan ([0088] anisotropy models brain injections and blood vessels), 
wherein anisotropy is measured using an anisotropic spin distribution function and is a value of spin density of restricted anisotropic diffusion at a given diffusion orientation within a given displacement ([0059], [0086], current densities are obtained from anisotropic models);
determining, with at least one processor, a differential by comparing the first anisotropy to the second anisotropy ([0150], current readings from anisotropy is predicted to predicted current levels); and
identifying, with at least one processor, at least one neurological disorder based on the differential and a location of the first neural tracks in the brain of the patient ([0073], treatment of diseased conditions is possible without invasive surgery [0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “anisotropic measurements” as taught by Russell in the method of Centijoule.
The justification for this modification would be to accurately model head tissues and current pathways to more efficiently target cerebral activation of corticospinal tract neurons by transcranial electrical stimulation ([0014], Russell).


Regarding claim 9
Centigul disclosoes 
A system comprising at least one server computer including at least one processor ([0006]—[0007]) , the at least one server computer programmed ([0028]) and/or configured to:
obtain a first diffusion magnetic resonance imaging (MRI) scan ([0002]—[0004]) of the brain of the patient ([0005]—[0007]);
Centigul does not explicitly teach 
“obtain a plurality of diffusion MRI scans of a group of other brains;
generate a control diffusion MRI scan based on the plurality of diffusion MRI scans of the group of other brains;
determine a first anisotropy of first neural tracks of the first diffusion MRI scan and a second anisotropy of second neural tracks of the control diffusion MRI scan, wherein anisotropy is measured using an anisotropic spin distribution 
function and is a value of spin density of restricted anisotropic diffusion at a given diffusion orientation within a given displacement;
determine a differential by comparing the first anisotropy to the second anisotropy; and
identify at least one neurological disorder based on the differential and a location of the first neural tracks in the brain of the patient”.

Russell, however, teaches 
of the group of other brains ([0073]);
determining, with at least one processor ([0029]), a first anisotropy of first neural tracks of the first diffusion MRI scan and a second anisotropy of second neural tracks of the control diffusion MRI scan ([0088] anisotropy models brain injections and blood vessels), 
wherein anisotropy is measured using an anisotropic spin distribution function and is a value of spin density of restricted anisotropic diffusion at a given diffusion orientation within a given displacement ([0059], [0086], current densities are obtained from anisotropic models);
determining, with at least one processor, a differential by comparing the first anisotropy to the second anisotropy ([0150], current readings from anisotropy is predicted to predicted current levels); and
identifying, with at least one processor, at least one neurological disorder based on the differential and a location of the first neural tracks in the brain of the patient ([0073], treatment of diseased conditions is possible without invasive surgery [0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “anisotropic measurements” as taught by Russell in the method of Centijoule.

The justification for this modification would be to accurately model head tissues and current pathways to more efficiently target cerebral activation of corticospinal tract neurons by transcranial electrical stimulation ([0014], Russell).
Regarding claim 15
Centrigul
A computer program product ([0005]) comprising at least one non-transitory computer-readable medium including program instructions that, when executed by at least one processor ([0007]), cause the at least one processor to:
obtain a first diffusion magnetic resonance imaging (MRI) scan ([0002]—[0004]) of the brain of the patient ([0005]—[0007]);
Centigul does not explicitly teach 
“obtain a plurality of diffusion MRI scans of a group of other brains;
generate a control diffusion MRI scan based on the plurality of diffusion MRI scans of the group of other brains;
determine a first anisotropy of first neural tracks of the first diffusion MRI scan and a second anisotropy of second neural tracks of the control diffusion MRI scan, wherein anisotropy is measured using an anisotropic spin distribution function and is a value of spin density of restricted anisotropic diffusion at a given diffusion orientation within a given displacement;


determine a differential by comparing the first anisotropy to the second anisotropy;
identify at least one neurological disorder based on the differential and a location of the first neural tracks in the brain of the patient”.
Russell, however, teaches 
of the group of other brains ([0073]);
determining, with at least one processor ([0029]), a first anisotropy of first neural tracks of the first diffusion MRI scan and a second anisotropy of second neural tracks of the control diffusion MRI scan ([0088] anisotropy models brain injections and blood vessels), 
wherein anisotropy is measured using an anisotropic spin distribution function and is a value of spin density of restricted anisotropic diffusion at a given diffusion orientation within a given displacement ([0059], [0086], current densities are obtained from anisotropic models);
determining, with at least one processor, a differential by comparing the first anisotropy to the second anisotropy ([0150], current readings from anisotropy is predicted to predicted current levels); and
identifying, with at least one processor, at least one neurological disorder based on the differential and a location of the first neural tracks in the brain of the 


patient ([0073], treatment of diseased conditions is possible without invasive surgery [0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “anisotropic measurements” as taught by Russell in the method of Centigul.
The justification for this modification would be to accurately model head tissues and current pathways to more efficiently target cerebral activation of corticospinal tract neurons by transcranial electrical stimulation ([0014], Russell).
Regarding claim 20
Centigul in view of Russell teach a method of treating a neurological disorder in a patient, receiving, from a computing device comprising the computer program product ([0005]) of claim 15 comprising:
Centigul applied to claim 20 further teaches 
receiving, from a computing device comprising the computer program product of claim 15, an identification of the at least one neurological disorder; and
treating, based on the identification, the at least one neurological disorder ([0047], diffusion maps help identify many neurological disorders).
Claims 2, 10, 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Centigul (US 2015/0198688 A1) in view of Russell et al. (US 2011/0288400 A1) in view of Balcom et al. (US 2011/0181284 A1).   

Regarding claim 2                          
	Centigul in view of Russell teach the method of claim 1, 
Centigul in view of Russell do not explicitly teach 
“wherein the control diffusion MRI scan is generated based on an average of the plurality of diffusion MRI scans of the group of other brains”.
Balcom, however, teaches 
wherein the control diffusion MRI scan is generated based on an average of the plurality of diffusion MRI scans of the group of other brains ([0057]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the include the facility of “average plurality of MRI scans” as taught by Balcom in the method of Centigul in view of Russell.
The justification for this modification would be to increase SNR and decrease the scan time ([0053], Balcom). 
Regarding claim 10
Centigul in view of Russell teach the system of claim 9, 
Centigul in view of Russell do not explicitly teach 
“wherein the control diffusion MRI scan is generated based on an average of the plurality of diffusion MRI scans of the group of other brains”.
Balcom, however, teaches 

wherein the control diffusion MRI scan is generated based on an average of the plurality of diffusion MRI scans of the group of other brains ([0057]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the include the facility of “average plurality of MRI scans” as taught by Balcom in the method of Centigul in view of Russell.
The justification for this modification would be to increase SNR and decrease the scan time ([0053], Balcom). 
Regarding claim 16
Centigul in view of Russel teach the computer program product of claim 15, 
Centigul in view of Russel do not explicitly teach
“wherein the control diffusion MRI scan is generated based on an average of the plurality of diffusion MRI scans of the group of other brains”.
Balcom, however, teaches 
wherein the control diffusion MRI scan is generated based on an average of the plurality of diffusion MRI scans of the group of other brains ([0057]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the include the facility of “average plurality of MRI scans” as taught by Balcom in the method of Centigul in view of Russell.

The justification for this modification would be to increase SNR and decrease the scan time ([0053], Balcom). 
Claims 3, 4, 11, 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Centigul (US 2015/0198688 A1) in view of Russell et al. (US 2011/0288400 A1) in view of Wedeen (US 2008/0284434 A1). 
Regarding claim 3
Centigul in view of Russell teach the method of claim 1, 
Centigul in view of Russell do not explicitly teach 
“wherein the first anisotropy is a measure of a segment of the first neural tracks having a length of at least 10 mm, and the second anisotropy is a measure of a segment of the second neural tracks having a length of at least 10 mm”.
Wedeen, however, teaches 
wherein the first anisotropy ([0034]) is a measure of a segment of the first neural tracks ([0004]—[0005] & [0023]) 
Although Wedeen does not explicitly teach
“having a length of at least 10 mm, and the second anisotropy is a measure of a segment of the second neural tracks having a length of at least 10 mm”
However, it is common knowledge in the art that nerve/neuron tracts can vary in length from less than a millimeter to a meter or more (see Neuroscience.pdf). 

It would have been obvious to optimize to a size in between the two values given in the science article (2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019]. 
The reason for the optimization would be to choose to analyze characteristic nerve fiber tracks of typical lengths that allow mapping of brain neurons and greater insight into how the brain actually functions ([0004]—[0005], Wedeen).                      
Regarding claim 4
Centigul in view of Russell teach the method of claim 1, 
Centigul in view of Russell do not explicitly teach 
“wherein the first anisotropy is a measure of a segment of the first neural tracks having a length of at least 50 mm, and the second anisotropy is a measure of a segment of the second neural tracks having a length of at least 50 mm”.
	Wedeen, however, teaches 
wherein the first anisotropy ([0034]) is a measure of a segment of the first neural tracks ([0004]—[0005] & [0023]) 
Although Wedeen does not explicitly teach
“having a length of at least 50 mm, and the second anisotropy is a measure of a segment of the second neural tracks having a length of at least 50 mm”



However, it is common knowledge in the art that nerve/neuron tracts can vary in length from less than a millimeter to a meter or more (see Neuroscience.pdf). 
It would have been obvious to optimize to a size in between the two values given in the science article (2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019]. 
The reason for the optimization would be to choose to analyze characteristic nerve fiber tracks of typical lengths that allow mapping of brain neurons and greater insight into how the brain actually functions ([0004]—[0005], Wedeen).                      
Regarding claim 11
Centigul in view of Russell teach the system of claim 9, 
Centigul in view of Russell do not explicitly teach 
“wherein the first anisotropy is a measure of a segment of the first neural tracks having a length of at least 50 mm, and the second anisotropy is a measure of a segment of the second neural tracks having a length of at least 50 mm”.
Wedeen, however, teaches 
wherein the first anisotropy ([0034]) is a measure of a segment of the first neural tracks ([0004]—[0005] & [0023]) 
Although Wedeen does not explicitly teach


“having a length of at least 10 mm, and the second anisotropy is a measure of a segment of the second neural tracks having a length of at least 10 mm”
However, it is common knowledge in the art that nerve/neuron tracts can vary in length from less than a millimeter to a meter or more (see Neuroscience.pdf). 
It would have been obvious to optimize to a size in between the two values given in the science article (2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019]. 
The reason for the optimization would be to choose to analyze characteristic nerve fiber tracks of typical lengths that allow mapping of brain neurons and greater insight into how the brain actually functions ([0004]—[0005], Wedeen).                      
Regarding claim 17
Centigul in view of Russel teach the computer program product of claim 15, 
Centigul in view of Russel do not explicitly teach 
“wherein the first anisotropy is a measure of a segment of the first neural tracks having a length of at least 50 mm, and the second anisotropy is a measure of a segment of the second neural tracks having a length of at least 50 mm”.
Wedeen, however, teaches 
wherein the first anisotropy ([0034]) is a measure of a segment of the first neural tracks ([0004]—[0005] & [0023]) 

Although Wedeen does not explicitly teach
“having a length of at least 10 mm, and the second anisotropy is a measure of a segment of the second neural tracks having a length of at least 10 mm”
However, it is common knowledge in the art that nerve/neuron tracts can vary in length from less than a millimeter to a meter or more (see Neuroscience.pdf). 
It would have been obvious to optimize to a size in between the two values given in the science article (2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019]. 
The reason for the optimization would be to choose to analyze characteristic nerve fiber tracks of typical lengths that allow mapping of brain neurons and greater insight into how the brain actually functions ([0004]—[0005], Wedeen).                      
Claims 8,  14, 19, 21, 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Centigul (US 2015/0198688 A1) in view of Russell et al. (US 2011/0288400 A1) in view of Rangaramanujam (US 2019/0142964 A1). 
Regarding claim 8
Centigul in view of Russell teach method of claim 1, 
Centigul in view of Russell do not teach 
“wherein the location of the first neural tracks is in a cingulum region, a corpus callosum region, a corticostriatal pathway, or a corticospinal pathway of the 

brain of the patient, and wherein the at least one neurological disorder comprises Huntington’s disease”.
Rangaramanujam, however, teaches 
wherein the location of the first neural tracks is in a cingulum region, a corpus callosum region ([0255]), a corticostriatal pathway, or a corticospinal pathway of the brain of the patient, and wherein the at least one neurological disorder comprises Huntington’s disease ([0163]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “disorder or Huntington’s disease as well as analysis of the brain area of the callosum” as taught by Rangaramanujam in the system of Centigul in view of Russell.
The justification for this modification would be to more effective ways to deliver drugs across the BBB blood-brain barrier ([0005], Rangaramanujam).                        
Regarding claim 14
Centigul in view of Russell teach the system of claim 9, 
Centigul in view of Russell do not explicitly teach 
“wherein the location of the first neural tracks is in a cingulum region, a corpus callosum region, a corticostriatal pathway, or a corticospinal pathway of the brain of the patient, and wherein the at least one neurological disorder comprises Huntington’s disease”.

Rangaramanujam, however, teaches 
wherein the location of the first neural tracks is in a cingulum region, a corpus callosum region ([0255]), a corticostriatal pathway, or a corticospinal pathway of the brain of the patient, and wherein the at least one neurological disorder comprises Huntington’s disease ([0163]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “disorder or Huntington’s disease as well as analysis of the brain area of the callosum” as taught by Rangaramanujam in the system of Centigul in view of Russell.
The justification for this modification would be to more effective ways to deliver drugs across the BBB blood-brain barrier ([0005], Rangaramanujam).                                                                                                                                                                         
	Regarding claim 19
	Centigul in view of Russell teach the computer program product of claim 15, 
	Centigul in view of Russell do not explicitly teach 
“wherein the location of the first neural tracks is in a cingulum region, a corpus callosum region, a corticostriatal pathway, or a corticospinal pathway of the brain of the patient, and wherein the at least one neurological disorder comprises Huntington’s disease”.
Rangaramanujam, however, teaches 


wherein the location of the first neural tracks is in a cingulum region, a corpus callosum region ([0255]), a corticostriatal pathway, or a corticospinal pathway of the brain of the patient, and wherein the at least one neurological disorder comprises Huntington’s disease ([0163]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “disorder or Huntington’s disease as well as analysis of the brain area of the callosum” as taught by Rangaramanujam in the system of Centigul in view of Russell.
The justification for this modification would be to more effective ways to deliver drugs across the BBB blood-brain barrier ([0005], Rangaramanujam).                        
Regarding claim 21
Centigul in view of Russell teach the method of claim 20, 
Centigul in view of Russell do not explicitly teach 
“wherein the neurological disorder is Huntington’s Disease”.
Rangaramanujan, however, teaches 
wherein the neurological disorder is Huntington’s Disease ([0102]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “diagnosis of Huntington’s disease” as taught by Rangaramanujan in the “computer program product” of Centigul in view of Russell.

The justification for this modification would be to diagnose a disease that is nearly totally focused on the organ of the brain. 
Regarding claim 22
Centigul in view of Russell in view of Rangaramanujan teach the method of claim 21, 
Rangaramanujan applied to claim 22 further teaches 
wherein the differential of the first neural tracks in the brain of the patient is measured in the cingulum, corpus callosum, corticostriatal pathway, corticospinal pathway, or whole brain of the patient ([0255).
Allowable Subject Matter
Claims 5, 6, 7, 12, 13, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5
Nothing in the prior art of record teaches or discloses 
“The method of claim 1, wherein the differential comprises at least a 15% difference of the first anisotropy from the second anisotropy”.

Regarding claim 6
Nothing in the prior art of record teaches or discloses 




“The method of claim 5, wherein the differential comprises at least a 30% difference of the first anisotropy from the second anisotropy”.

Regarding claim 7
Nothing in the prior art of record teaches or discloses 
“The method of claim 5, wherein the first anisotropy comprises a value of spin density less than a value of spin density of the second anisotropy”.

Regarding claim 12
Nothing in the prior art of record teaches or discloses 
“The system of claim 9, wherein the differential comprises at least a 30% difference of the first anisotropy from the second anisotropy”.

Regarding claim 13
Nothing in the prior art of record teaches or discloses 
“The system of claim 9, wherein the first anisotropy comprises a value of spin density less than a value of spin density of the second anisotropy”.

Regarding claim 18
Nothing in the prior art of record teaches or discloses 
The computer program product of claim 15, wherein the differential comprises at least a 30% difference of the first anisotropy from the second anisotropy.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945. The examiner can normally be reached M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/Frederick Wenderoth/ 
Examiner, Art Unit 2852